103 F.3d 112
Emily Graham-Weber v. County of Essex, Thomas J. D'Alessio,Essex County Executive, DonaldV.Biase, Essex County Administrator, Joseph J. Santiago, EssexCounty of Department of Public Safety, Charles Zizza, Wardenof Essex County Jail Annex, Brenda Veltri Possumato, EssexCounty Director of Personnel, James F. Critchely, EssexCounty Director of Department of Public Safety, CarmenFernicola, Senior Administrative Analyst for Essex CountyDepartment of Public Safety,
NO. 96-5230
United States Court of Appeals,Third Circuit.
Nov 12, 1996

Appeal From:  D.N.J., No. 92-CV-02807,
Walls, J.


1
AFFIRMED.